DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
Claims 1, 11, and 15 are amended. Claims 1, 2, 4, 7, 9, 11, 12, 14, and 15 are pending. The rejections of claim 1 as laid out in the Final Rejection of 6/25/21 is withdrawn in light of the amendments; however, a new rejection is made over Wang et al., below. Claims 11 and 15 are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 9, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong et al. (US 2007/0237998) in view of Day et al. (US 2007/0180689), Wang et al. (US 9,331,331), Lin et al. (US 2013/0177831), and Yamada et al. (US 2009/0274941).

Armstrong teaches that the electrolyte is a perovskite structured electrolyte, such as LaSrGaMgO3, and has a thickness of 2 µm to 50 µm ([0029]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range of 2.0 µm to 5.0 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Armstrong further teaches that the electrolyte is sintered at, for example, 1300ᵒC ([0030]).

Armstrong teaches that the electrolyte may be formed using a conventional method prior to sintering ([0029]) but fails to teach that the electrolyte is a multilayer electrolyte formed by spraying a first electrolyte mixture onto the anode, and spraying a second electrolyte mixture onto the first electrolyte.
Day teaches a method of forming an electrolyte including spraying a mixture including an electrolyte and a solvent followed by evaporating the layer at an increased temperature (abstract, [0040]-[0041]. Day further teaches that this method may be used for doped lanthanum gallates ([0043]).
Day teaches that it is desirable to form the electrolyte as a multilayer electrolyte in order to reduce the likelihood of surface defects ([0053]).
Day teaches that this method is desirable for being low cost and offering greater flexibility in microstructure control ([0015], [0016]).
It would have been obvious to the skilled artisan at the time of the invention to use the method of Day to form a multilayer electrolyte of Armstrong in order to reduce the likelihood of surface defects and offer greater flexibility in microstructure control.



With further regard to claim 1, Day is silent on the rate of spring the electrolyte mixture.
Wang teaches a method of coating a slurry on a substrate, wherein the slurry is sprayed at 2mL/min (column 4 lines 58-67).
Wang is considered analogous art to the claimed invention because it is reasonably pertinent to the problem faced by the inventor, i.e. coating a slurry onto a substrate.
It would have been obvious to the skilled artisan at the time of the invention to use the known flow rate of Wang for spraying the coating of Armstrong in view of Day and the results of forming a coating from the slurry would have been predictable. MPEP 2143 III B

With further regard to claim 1, as discussed above, Armstrong teaches perovskite LaSrGaMgO3 as a suitable electrolyte, but fails to teach specifically LaMeGaLnO3 including Ca.
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Armstrong and the results of the substitution would have been predictable. MPEP 2143 III B

With further regard to claim 1, and regarding claim 2, Day teaches that the solvent is ethanol ([0040]) but fails to teach specifically that the evaporation of the solvent is at least 80ᵒC.

It would have been obvious to substitute the known method of Yamada of removing ethanol solvent by drying at 80ᵒC in the process of Armstrong in view of Day and Lin and the results of the substitution, i.e. removal of ethanol, would have been predictable. MPEP 2143 I B
The examiner notes that the evaporation temperature does not appear to be critical, given the range of acceptable evaporation temperatures in [0024] of the specification.

With regard to claim 4, Day teaches that the compositions may vary from one layer to another to form a composite electrolyte.

Claims 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilchenko et al. (US 2006/0134491) in view of Sakai et al. (US 2005/0214599), Day, Hori (US 2005/0095496), Armstrong, and Yamada.
Hilchenko discloses a process (abstract) comprising: spraying a first electrolyte mixture (paragraph 99, electrolyte layer 3 formed on electrode 1; paragraph 136, The first stage is deposition of the organogel onto the surface of the porous electrode 1 using any known method, paragraph 284, the use of spraying the electrolyte, paragraph 75, the use of a mixture for the electrolytes) onto an anode substrate (paragraph 111, electrode 1 may be an anode) and spraying a second electrolyte mixture onto the first electrolyte (paragraph 99, electrolyte layer 4; paragraph 136, For the production of the dense outer electrolyte layer 4, the organogel is deposited by spraying or printing; paragraph 75, the use of a mixture for the electrolytes}, wherein the first electrolyte mixture comprises a first solvent and a first electrolyte, and the second electrolyte mixture comprises a second solvent and a second 
With respect to removal of solvent, Hilchenko teaches that the second stage is destruction (decomposition) to produce an electrolyte layer on the surface and remove the organic components in a gaseous state (Paragraph 0137).
Hilchenko teaches that the second stage is destruction (decomposition) to produce a dense electrolyte layer 7 on the surface and remove the organic components in a gaseous state (Paragraph 0246).
With respect to a multi-layer electrolyte structure, Hilchenko teaches that the electrode-electrolyte pair (FIG. 1) comprises a microporous electrode 1 with pores 2, an inner nanoporous three-dimensional solid electrolyte layer 3 and a dense outer solid electrolyte layer 4. FIG. 2 shows a nanoporous electrode 2 with pores 6 and a dense three-dimensional solid electrolyte layer 7 (Paragraph 0099).
Hilchenko teaches a first electrolyte layer thickness of 3-10 pm and second electrolyte layer thickness of 1-5 pm (Paragraph 0201-0202). (Examiner notes that the thickness of the multilayer electrolyte of Hilchenko is from 1-10 pm).
Hilchenko teaches that the anode substrate (paragraph 111, electrode 1 may be an anode) is heated alter the spraying of the first electrolyte (paragraph 99, electrolyte layer 3 formed on electrode 1; paragraph 136, The first stage is deposition of the organogel onto the surface of the porous electrode 1 using any known method, paragraph 284, the use of spraying the electrolyte) to evaporate the first solvent leaving a layer of the first electrolyte onto the anode substrate (Destruction is performed by high energy impact that causes the decomposition of the organic part of the organogel by heating, paragraph 86; paragraphs 198-199, heating the electrode after the first electrolyte layer).


With further regard to claim 11, Hilchenko is silent on the rate of the electrolyte layer spraying. However, the limitation is a process limitation and claim 11 is directed to a product, and the examiner finds that the structure of the product does not appear to be materially impacted by the rate of spraying. The examiner finds that the product of Hilchenko is substantially identical to the claimed product. MPEP 2113 I

Regarding claim 14, Hilchenko is silent regarding wherein the first layer is evenly distributed.
In the same field of endeavor, Sakai discloses fuel cell (abstract) comprising a first electrolyte layer (27 part of 24; paragraph 100; figure 6 B2) wherein the first layer is evenly distributed (paragraph 100, Further, it can be seen that the hydrogen ion conductive polymer electrolyte is distributed evenly in the whole catalyst layer 24 of the unit cell C2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Hilchenko with the evenly distributed electrolyte layer of Sakai in order to improve the reaction area of the fuel cell (Sakai, paragraph 18).

Hilchenko in view of Sakai fails to teach specifically the claimed electrolyte materials.

Hori teaches a composite electrolyte comprising a layer of doped lanthanum gallate, specifically perovskite LaSrGaMgO3 ([0064]) and a reaction preventing layer of ceria ([0071]). The electrolyte of Hori produces a fuel cell with a large output of electricity (abstract).
Lin teaches exemplary perovskite lanthanum gallate electrolyte materials such as or LaAGaO3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Hori and the results of the substitution would have been predictable. MPEP 2143 III B

It would have been obvious to the skilled artisan at the time of the invention to substitute the known layered electrolyte of Hori in view of Kim for the YSZ electrolyte in the fuel cell of Hilchenko in view of Sakai in order to generate a large output of electricity.

Further regarding claim 11, Hilchenko in view of Sakai, Hori, Kim, Day, and Armstrong fails to teach specifically that the evaporation of the solvent is at least 80ᵒC.
Yamada teaches a method of making a solid oxide fuel cell including forming a layer including lanthanum gallate solid electrolyte ([0165]). Yamada teaches the use of ethanol solvent, where the solvent is dried at 80ᵒC ([0165]).

The examiner notes that the evaporation temperature does not appear to be critical, given the range of acceptable evaporation temperatures in [0024] of the specification.


With respect to claim 12, Hilchenko teaches that the electrolyte mixtures comprise a solvent and an electrolyte (paragraph 126, organogel with a solvent and stabilized zirconium dioxide, which is an electrolyte).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong in view of Day, Lin, and Yamada.
Armstrong teaches a process of forming an electrolyte for a solid oxide fuel cell comprising forming an electrolyte on an anode substrate ([0028]-[0029]).
Armstrong teaches that the electrolyte is a perovskite structured electrolyte, such as LaSrGaMgO3, and has a thickness of 2 µm to 50 µm ([0029]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range of 2.0 µm to 5.0 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
Armstrong further teaches that the electrolyte is sintered at, for example, 1300ᵒC ([0030]).

Armstrong teaches that the electrolyte may be formed using a conventional method prior to sintering ([0029]) but fails to teach that the electrolyte is a multilayer electrolyte formed by spraying a 
Day teaches a method of forming an electrolyte including spraying a mixture including an electrolyte and a solvent followed by evaporating the layer at an increased temperature (abstract, [0040]-[0041]. Day further teaches that this method may be used for doped lanthanum gallates ([0043]).
Day teaches that it is desirable to form the electrolyte as a multilayer electrolyte in order to reduce the likelihood of surface defects ([0053]).
Day teaches that this method is desirable for being low cost and offering greater flexibility in microstructure control ([0015], [0016]).
It would have been obvious to the skilled artisan at the time of the invention to use the method of Day to form a multilayer electrolyte of Armstrong in order to reduce the likelihood of surface defects and offer greater flexibility in microstructure control.

With further regard to claim 15, Day is silent on the rate of the electrolyte layer spraying. However, the limitation is a process limitation and claim 15 is directed to a product, and the examiner finds that the structure of the product does not appear to be materially impacted by the rate of spraying. The examiner finds that the product of Day is substantially identical to the claimed product. MPEP 2113 I

Day teaches that the electrolyte layers are leveled ([0050]).

As discussed above, Armstrong teaches perovskite LaSrGaMgO3 as a suitable electrolyte, but fails to teach specifically LaMeGaLnO3 including Ca.
3 where A is Ca or Ba ([0092]).
It would have been obvious to the skilled artisan to substitute the known perovskite lanthanum gallate electrolyte material such as or LaAGaO3 where A is Ca or Ba of Kim for the perovskite LaSrGaMgO3 electrolyte of Armstrong and the results of the substitution would have been predictable. MPEP 2143 III B

Day teaches that the solvent is ethanol ([0040]) but fails to teach specifically that the evaporation of the solvent is at least 80ᵒC.
Yamada teaches a method of making a solid oxide fuel cell including forming a layer including lanthanum gallate solid electrolyte ([0165]). Yamada teaches the use of ethanol solvent, where the solvent is dried at 80ᵒC ([0165]).
It would have been obvious to substitute the known method of Yamada of removing ethanol solvent by drying at 80ᵒC in the process of Armstrong in view of Day and Lin and the results of the substitution, i.e. removal of ethanol, would have been predictable. MPEP 2143 I B
The examiner notes that the evaporation temperature does not appear to be critical, given the range of acceptable evaporation temperatures in [0024] of the specification.


Response to Arguments
Regarding claim 1, Applicant’s arguments, see Remarks, filed 10/26/21, with respect to the spraying rate have been fully considered and are persuasive.  However, a new rejection is made over Wang, above.
Regarding claims 11 and 15, the flow rate limitations are found to be product by process limitations, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729